Title: To Alexander Hamilton from Thomas Parker, 16 October 1799
From: Parker, Thomas
To: Hamilton, Alexander


Winchester [Virginia] October 16, 1799. “I had forwarded pay & muster Rolls up to the 30th of September & was consoling myself with the hope of a Speedy Supply of money; when the post of yesterday Brought to my pay master (Instead of money) a large Supply of Blank Returns. From the paymasters Communication I Know not when we may expect a Supply as he seems to think it necessary that the Regimental paymasters should Repair to his office to adjust their accounts. The evils that this delay may Occasion are Incalculable. The Recruiting Business is Totally Stopped & desertion prevails in a considerable degree owing to the want of pay. Four Soldiers deserted a few nights ago But were all fortunately taken. Two of them who were most Guilty I have put in Irons as I think it absolutely necessary to make an example of them.… I am sorry that an Additional Supply of Cloathing has not arrived as It is Verry much wanted. Indeed it is Time that the Soldiers Shoud be furnished with their woollen overalls.”
 